s©, 3@9~ @§ COURT OF CRIM|NALAPPEALS
Style: Billy Joe Harris v. The State of Texas JAN 29 2015

Attn: Cause No. WR- 80, 329- 02 _ ' ` Abeg Acosta, C|efk

"dismissed" 12/17/2014 (non- compliance)
Ref. Official Notice from (C. O. C. A)

from 24th District Court of Jackson County, Texas
Trial Court N0.11-1-8527-A
Re: Requesting file mark and attatchment, for WHC (2) Applicant's Pro-Se
Motion For Leave To File Request To Exceed The Prescribed Page Limits

_Dear Mr; Acosta, Clerk

Please find enclosed for filing and attatchment accordingly to Applicants
State writ of habeas corpus w/supporting memorandum of law. Tex_ C_C_P Art_ 11_07
and/or filing in accordance with your discretion, based upon-- the above

cause WR-80,329-02 was dismissed for non-compliance-v
On or about the 15 day of Januarv, 2015 Applicant Harris re-submitted
his WHC (2) to the 24th district court clerk requesting file mark said application
was submitted with an amended / supplemended supporting memorandum of law.
An original copy of this Applicant’s Pro-Se Motion For Leave To File Request
To Exceed The Prescribed Page Limits was forwarded to the 24th district court

clerk, requesting file mark as well. See: Attatched Motion herein

Mr. Acosta, you may find that said motion is titled for the Court of
Criminal Appeals of Texas,,. as it is currently unclear to the Applicant
whether the trial court made a ruling on said motion for attatchment or not.

n Therefore at a point in time when the 24th district clerk, forwards the
Applicant's amended/supplemented application with supporting memorandum--

a copy of this motion should be attatched for courts considerations.

lt has been further set forth as an EXTRAORDINARY MATTER,Rule 72
Ref. Ground Fpur: and Ground Six: for in-event the 24th dist. Ct. fails to make
a favorable ruling, the motion is before the Court of Criminal Appeals of Texas

ORIGINAL b 1 0f,2 1COPY

Re: Reouesting file mark / attatchment (Cont.

Petitioner submits it is imperative by and for the interest of justice
that Applicant's Motion For Leave To File Request To Exceed The Prescribed
Page Limits, may/can be GRANTED accordingly...

ln any event, Ref. Ground Four: & Ground Six: Petitioner has preserved this
matter within his [28 U.S.C. §2254] filed on about the 15th day of January,
2015 Application sent to District Clerk's Office Lana Tesch, Deputy-ln-Charge
Martin Luther King Jr. Federal Bldg. 312 S. Main St. Rm. 406 P.O. Box 1638
Victoria, Texas 77902-1638 Attatched / Motion For Leave Request For Stay In

Abeyance.

Petitioner submits he has preserved this matter on the basis for this
motion of January 15, 2015 to be denied or not ruled upon will thereby create

a manifest, and a miscarriage of justice.

Petitioner, is returning to state court, to properly exhaust state
' remidies, he has amended/supplemented his memorandum in compliance with
Tex. R, App. P. Rule 73.1 accordingly. sent to dist. clerk 24th dist. 1/15/2015 ~

lt is unclear whether the 24th dist. clerk has forwarded the documents

for the Court of Criminal Appeals review, on the merits.

' Finally, Petitioner will submit the request for this attatchment is not
unreasonable when considering the case, is commonly referred to as the "Coll-
ective Twilight Series", in-addition there are a mountainous volumes of

Clerk's / Reporter's Record's.

Sincerly,

r,¢¢f:%;:f._f_`) Pro-Se

\ /
Billy Jo Harris,~ 01740160
anne Unit /
810 F.M. 2821
Huntsville, Texas
77349

 

 

Thank-You, in advance for your time and assistance with this matter.

RObbie L. LOftin, # 1532468
Wynne Unit -
[Petitioner for Applicant]

oRIGINAL - 2 of 2 d ` coPY

FIN THE UNITED sTATEs DISTRI.CJ? coURT
`FoR IHE souTH` ER" 'N _L)`ISTRICF oF T'E>..4

Billy Joe Harris n v »_ . .

(Appllcant) > Court of.Criminal Appeals…
of Texas

V.

Capitol Station - Austin Texas -

The State of Texas,

(ReSPOndent) zath Judi¢iai District court

of Jackson County, Texas

V"/>(/]J(/.`/J538 U.S. 202, 207 123 S. Ct. 1398, 155 L.Ed 2d 263
Petitioner submits GROUND FOUR, has a significant possibility, for relief on
the merits, it is attatched herein,,,.the presentation, argument, and conclusion
is precisely (15) pages total,, said ground has been modified, for petitioner's
diligence to be in compliance.

CONCLUSION.-

A favorable, considerations to GRANT this additional request for the (15)

pages, will thereby assure and afford the applicants U.S. CONST.`14th AMEND, as

' well as rights under Art. 1 Sec. 10 Texas State Constitution, due-process the

right to be heard, in regards to the presentation of GROUND FOUR, on the merits.

PRAYER_

 

'WHEREFORE,,PREMISES; CONSIDERED-- Petitioner / Applicant prays the Honora-
ble Court's give consideration to the pleading hereing, thereby granting said
request, attatching pages, -51- thru -65- to the memorandum accordingly. For

what is just and in fair play...

Petitioner / Applicant's Motion For Leave To File Request To Exceed The

 

Prescribed Page Limits, is hereby:

 

Respectfully submitted,

` _ ` Hj Pro-_S€

- ..__1__/
' y Joe Harris, # 1740160
Wynne Unit
810 F.M. 2821
Huntsville, Texas
- ' 77349

DATED ON THIS THE 15, DAY OF January, 2015

 

oRIGINAL -3- coPY

 

UNSwoRN DECLARATION¢UNDER' _PENALTY oF `PERJURY

l, Billy Joe Harris,.No; 01740160 certify that l am currently incarcerated

in the Texas Department of Criminal Justice»lnstitutional Division, John M. Wynne
Unit 810 F.M. 2821 Huntsville, Texas 77349 located in Walker County, declare un-

der penalty of perfury that the foregoing is true and correct to the best of my

knowledge.

   

EXECUTED oN._THIs ‘THE 15 DAY oF January, 2015 " ' ` y - '»PrO-Se

 

Biiiy Jol; Harris, §01740160
Wynne Unit ` `

 

ORIGINAL -4- -COPY

WHC (2) No.

\

Billy Joe Harris,

§ Court of Cri 1 al A eals
(Applicant) » m n pp
_' . § of Texas
v. .
q Capitol Station - Austin, Texas
The State of Texas, 5 ` - ' k k §
Res ondent ' ` `
< p ) § 24th Judicial District Court

Honorable: Justicejs of Jackson County, Texas

PRoPoSED 0RDER

On the day of ’ 2015. Came befor the Court's Petitioner /

 

Applicant's Pro-Se, Motion For Leave To File Request To Exceed The Prescribed
_Page Limits,' _ l

The Court acknowledges, Applicants WHC (2) has been promply file-marked by
24th District Clerk On the____day of 2015. w/supporting memorandum
of law in Compiiance with Tex. R. App. P. Rule 72§1 / Rule 73.1(£).

lt is after review of petitioner's pleadings therein, opposing arguments
from the prosecution for the State, If Any ? l

The Court is of the opinion, and by and for the lnterest Of Justice,
Petitioner / Applicantis request to exceed the prescribed page limit, by an

an additional fiveteen (15) pages is hereby:

GRANTED` and/or DENIED

 

lt is so ORDERED: presiding
24th Judicial District Court

 

Court of Criminal Appeals of Texas
Justice `

oRIGiNAL b -5- ' coPY

-ARGUMENTS AND AUTHORITIES

 

GRoUND'FoURz" Applicant / Defendant"aarris' was-Subjecr§a“to“a'wfahgful"pra;"'

process; / wrongful process of law.

Black' 's-Law Dictionary- [defines], Abuse of Process, the improper and tort-_'
ious use of a legitimately issued court process to obtain a result that is eit--
her unlagful or beyond the process' s scope-

n 'Also termed- Abuse;of legal Process,‘ Malicious Abuse of Process, Malici-
ous Abuse of Legal Process/ Wrongful Process, Wrongful Process of Law.

"One who uses a legal process, whether criminal or civil against another
primarily to accomplish a purpose for which it is not designed is subject to
liability to the other for harm caused by the Abuse of Process"'

Applicable'Law n
Texas Code of Criminal Procedure; Art. ll.073: Procedure related to Certain,
Scientific Evidence; (Enacted by Acts 2013, 83rd Leg., ch. 410 (S B. 344),
» §l, effective September 2013 (Whitmire) (See: APPENDIX.X` EXHIBIT' S "J","K"/
"L") (Duplicate_Copy, of C.C.P Art. 11.073 for Ref. at Pg. _53_‘ d
Issue in Dispute, § v
Prosecution for the State} Criminal District Attorney Robert 8. Bell's

non-disclosure of Brady, material =(l) FBl profile report, titled Criminal

 

Investigative Analysis February 26, 2010 (2) FBI report, titled Crime'Anal-
ysis Report (ViCAP) Yiolent Criminaleprehension Program¢
It is axiomatic that the State has an affirmative duty to make available

to an accused/ in a timely manner, exculpatory evidence which is in its possess-

 

ion. Brady V. Maryland/ 373 U.S. 83, 83 S.CT. 1194, 10 L. Ed. 2d 215 (1963);

 

_ ExParte Mitchell, 977 S.W; 2d 575 (Tex.Crim.ApprlQQ?)
Brady-has been extended.to include the required revelation to an accused
of material exculpatory evidence in the possession to police agencies and other

parts of the "prosecutorial team." Kyles V. Whitney/ 514 U.S. 419, 115 S.CT-};__
oRIcINAL ' ' .~'[_511] _ _ 'coPY

ARGUMENTS AND AUTHORITIES

, IS.S¢J€,',l_'n..Di`_Stpu.t_@/ (C<>nt¢

1555, 131 L.Ea.za 490'(1995),~ Mitcheii.

 

'Failure ViOlateS DU@ PFOCGSS, The Supreme Court/ in Brady1 held that

 

the good faith or bad faith or the prosecution." ExFErte Mitchell/ 977 S.W.;

 

2d 575 (Tex. cr,im. App~. 1997) Factua`l BaS-jis
Petitioner, Incorporates by Reference 424 S.W.3d 599, Billy Joe Harris/
Appellant ;K: The State of Texas/ Appellee fully herein for any and all purp~

OSeS" (NHKIHTIm Ref. "Battle Of The Experts", Pgs. 18 ~ 26)
State Expert Psychologist Robert Christopher.Barden, Pg. 6,7 Para 2
(Harris V. State/ )'
Dr. Barden's theory is that (DID) Dissociative Identity Disorder, and (MPD)
Multiple Personality Disorder is junk science’ /_acknowledging that said dis-
orders are a highly controversial part to the psychiatric / psychological world.

Holding: The Court of Appeals/ Thirteenth District of-Texas Corpus
Christi-Edinburg, Justice: Rodriquez, J., held that defendant failed to show
reliability of testimony of defense expert concerning dissociative identity_
disorder (DID), as proffered in support ot insanity defense.

The trial court excluded Dr. Ross"testimony in its entirety, and limit~
ed Dr..Quijano's testimony concerning DID. As the anaylisis regarding the
reliability of Dr§ Rossls testimony applied equally to the excluded testimony_-
of Dr; Quijano'. n

Re Creation via typewritter, In Re Chavez,
Petitioner submits, relevant testimony from Attorney at Law,

 

Alan Cohen' is presented/set-forth within Demostrative Reporter's
Records -[0uts1de the Jackson County Record]/ See: Reyes V. State,

849 .S.W..2d 812/816` (1993) Also See: Holden V. State/ 201 S.W.3d 761/763

 

(2006) Reporter¥s Record's Volume 2.B of 23 Volumes Pre-Trial hearing

___

 

Pg§ 112»18,22/23,24125/&126' Reporter's Record's Volume 2.C of 23 Volumes

________

Pre-Trial Hearing Pg.S 1,8,&SL

oRIGINAL c [_52_ ] copy

1 \§uppreSSiQn by the prosecution .11tviolated due process ,.,iirrespective,gf,w¢ ...

TX coDE CRIM. PRoc.'ART. 11.073 w
Art. 11-073: Procedure Related to Certain Scientific Evidence

This update to State.Habeas Corpus, Article 11.073 was.'from:~___.m _'¢w~~ ¢m…*_ _____ _
Senate Bill 344¢ Acts 2013, 83rd Leg.w ch.410

coDE 0F cRIMINAL PROCEDURE
t v cHAPTER 11
(_12,_~ §uawmw ,"WH ,\1¢ _…V`_…HABEASMCORPUSHVhi,M

Art. 11.073. Procedure Related to Certain Scientific Evidence.

(a) This article applies to relevant scientific evidence that:

(l) was not availiable to be offered by a convicted person at the convicted per- “
son's trial; or '

(2) contradicts scientific evidence relied on by the state at trial.'

(b) A court may grant a convicted person relief on an application for a writ
`of habeas corpus if:

(l) the convicted.person files an application, in the manner provided by Article
11.07, ll.07l, or 11.072, containing specific facts indicating that:

(A) relevant scientific evidence is currently availiable`and_was not availiable
at the time of the convicted person's trial because the evidence was not
ascertainable through the exercise of reasonable diligence by the convicted
person before the date of or during the convicted person's trial: and

(B) the scientific evidence would be admissible under the Texas Rules of
Evidence at a`trial held on the date of the application; and

(2) the court makes the findings described by Subsections (l)(A) and (B) and
also finds that, had the scientific evidence been presented at trial, on the
preponderance of the evidence the person would not have been convicted.

(c) For purposes of Section 4(a)(l), Article 11.07, Section 5(a)(l),Article 11. 071
and Section 9(a), Article ll 072, a claim or issue could not have been pre-
sented previously in an original application o in a previously considered
application if the claim or issue is based on relevant scientific evidence
that was not ascertainable through the exercise of reasonable diligence by
the convicted person on or before the date the original application or a
previously considered application, as applicable was filed.

(d) ln making a finding as to whether relevant scientific evidence was not ascerta-
inable through the exercise of reasonable diligence on or before a specific
date, the court shall consider whether the scientific knowledge or method on:
which the relevant scientific evidence is based.has changed since:

(l) the applicable trial date or dates, for a determination made with respect
‘ to an original application; or

(2) the date on which the original application or a previously considered app-
lication, as applicable, was filed, for a determination made with respect to
a subsequent application.

(Enacted by Acts 2013, 83rd Leg / ch. 410 (S. B.  344), § 1, effective Septemberl
2013) '

Re Creation via typewritter, In Re Chavez, 62 SrW. 3d 225 (Tex.App.Amarillo2001) d

QRIGINAL/DUP§}CATE ~` ['53'1 copy
'\""`='..`\_ ` l f *.

ARGUMENTS AND AUTHORITIES

 

Petitioner submits, that the Jackson County`Reporter‘s Record Volume

2 of 35 Volumes -Hearing On Pre~Trial Motions May 25, 2011 at Pg. 24 reflects

 

the following: Re Creation Via, Typewritter In Re-Qhaye§/»

Lihewii…;;%;hn.m.…..HH,11111¢1…1…WM111_11., , M..W.…,Ni,wmw . __ 1 , ,"me…fh.t,t..,'
nm.p§i) v

Line 2 l The case law is pretty clear that a request fort

3' all exculpatory evidence is too broad. lThe cases, Feehery V.

4 State, 480 S.W.2d 649/ if you'll give me just one second, Your

5 Honor, I don't have that case'with me. But it says it's too

6 broad. But I will represent to the Court I don't know of any

7 exculpatory evidence at this point. If 1 run across any in my»

8 files or as I prepare for trial, I will make it available, but I

9 don't want to be ordered under this broad of a deal. I

10 understand Brady's requirements and they're very specific.

ll THE COURT: My Order will be that you need to

12 observe the Brady, the requirements to produce Brady information-

13 as it becomes known to you.

14' 1 MR. COHEN: That would be satisfactory to us.

15 MR. BELL: dNo problemi Your Honor;

Line 16 § 25 "**%"

Petitioner submits¢ in regards to Line 6~8 as reflected above, Crim.
Dist. Atty;.Bell' 'Line G"I don't know of any Line 7 exculpatory evidence
at this point. If I run across any in my Line 8 files or as I prepare for
Line 8 (cont. 1»}111 make it avaiiiabie."'

"Fact", The above Hearing On-Pretrial'Motions, is May 25, 2011

"Fact?/ _U.S.-Department of-Justice / Federal Bureau of.Investigation

Criminal Investiqative Analysis/ is February 26/ 2010.

viORIGINAL ` [’54'] v copy

ARGUMENTS' AN'D A'UTHORI’I'IES ‘

 

. 1 -- Probative Matter and the an of Evidence

If'something'is "probative/"'it'tends to prove something, The
term "provative matter," refers to those evidentiary items which have the abil- a
"`*'i;§`"t`§>'pz¢"v;f,";;`r`"£'h;"`e§£;¢§f pg;,§i}l§`l“`$;gir;`¢{£;;£;§ ' ' " " ’ '
However, the assessment of the effect of non~disclosure must take into
7 'account the "cumulative effect," or the suppressed evidence in light of other
eividence,not merely the "probative value" of-the evidence standing alone.-

Petitioner submits a common sense connection exist from the circumstan-
ces that should render this [wrongful process], ineffective to protect the
' rights of the applicant. [Because]/,/

"...absent such discovery the defendant's rights Und€f T€X~ COdé Clrim- prOC-
Art. 39.14, Art. 1 S€C. 10 of the Texas.Constitution} and the U.S. Const.
Fourth, fifth, Sixth/ and Fourteenth Amend(s). to the United States Constit~
ution are violated to the extent of irreparable injury/ and therefore deprived
the defendant of a~fair trial herein.

Whereas/ [Any]r imagined advantages for the prosecution/state's non~
disclosure of the FBI Reports in Jackson County,(Petitioner's deference in
regards-to this matter in respect for'the wishes or opinion¢ of others/ is;-
extended‘herein)§' n

Subterfuges: Deceptions,.a plan or action that hides your true reasoning
for doing it. To suit their own endS;-~for their own purposes or for their
own advancement:.

Considering, Crim. Dist. Atty. Bellf and Atty. at Law, Cohen' are both
_ parties of the defendant's subsequent criminal trial_proceeding/ Ref. (Leon/

' waiker, county) CM#ii;50.f

'oRIGINAL - ['55‘] ' CoPY

' AR_GUMENTS AND AUTHO_RITIES

 

n r,,,,`, , _',,A,_ ._. _._,..... . v . 7 .i - v . ._ .,' _1 . _' . ."..¢n n n ¢. ~4~.. ___¢ .. 7
Whereas, Crim. Dist. Atty. Whitney Smith during the subsequent procee-

ding,.projects his own indecisive and evasive responses, into the reporter's

records, which may/can be perceived as an attempt for further non-disclosure, v

of alarm profile reparta. see: Pg. -123~ vol-23 Pg. 22 Line 17,1'8)23-,24

Pg. 23 Line 8116 Pg~ 24 Line 5-7¢ (Leon/Walker-County) demonstrative records.
Attorney at Lawy Alan Cohen' corroboration has once been questioned in

Cl€rk'$ ReCOrd CR' of the Jackson County, criminal trial proceedings,

 

HVCrim. Dist. Atty. Bell' as his Employment Statues of Defense Attorney is
discussed upon the record at Hearing On Pretrial Motions July 251 2011 Vol 2

___

of 35 Volumes. Pg.s 9~13. In any Event///

Ref. Reporter's Record Vol 2.C of 23 Vol. CM~ll-SO Pretrial Hearing of
March 9, 2012. Pg. 9 at Line 6 ' b MR.COHEN: Yesr Your Honor. The State
Line 7 did provide me with the~- with two essential pieces of

8. evidence. One was the FBI-profiling report and one was;
9 another FBI report, I think was titled violent criminal

l10 locations or some effect of`that. After utilizing

11 'those two reports by the FBI we have -~ my doctor and

12 I, we have made a change in the direction of our

13 psychological defense.. It”s still supports insanity,

14 but 1 already informed the State that it's al

15 significant change in the direction we are going. I mean/

16 the ultimate bottom-line is insanity.

Lnel;{§ "***"

Re Creation, Via Typewritter, In Re Chavez,

. 62 s.w. 3a 225, -('Tex. App..Amari.l.lo 2001)

`oRIGINAL - [-56,_] _ ' `coPY

ARGUMENTS _ AND- AU`THORITIES

 

Petitioner:submits/ in Ake V¢ Oklahomay 470 U;S. 68 (1985) it is

 

well established that the purpose of, "the psychiatric examination is for
the defendant to have the assistance necessary to`prepare an effective defju
ense based on tthe defendant's]lxmental»condition w/the preliminary showing
that his sanity`at the time of`the offenses was likely to be a significant/
factor at trial.. In the present case petitioner submits it is an_undisputed
"fact") that the defendantfs plea at bar was/is Not Guilty [Insanity].

>

Sequence of Events

 

0 Defendant Harris' was diagnosed by Psychologist
" iWalter"Qu-i:jano, and Coliin Ross (Vol` 7 Pg. 10~24)
(Vol 7 Pg. 29~160) as having a mental condition

of (DID) Dissociative Identity Disorder

_ 0 The 24th District Court excluded the defendant's‘
expert witnesses testimony in it’s entirety on the
basis of "reliability", exercising "gate~keeping"
Rule- 702 ` '

0 fThe defendant was subjected to the "Battle Of The
-Experts,-based upon State's witness Robert Christ~
opher Barden's theory that {DID) is junk science

' and s/not be allowed in a court of law. (Vol 7 162-
225)'., . , -

0 Non-disclosure of Brady material, by the State/Prose~
cution Bell‘ 5{1) FBI Profile Report, titled Criminal
Investigative Analysis `February'26, 2010 (2) FBI

 

Report, titled Crime Analysis Report (ViCap) Violent

Criminal Apprehension Proqram.

0 'Criminal District Attorney, Robert E. Bell assisted
`Criminal District Attorney, Whitney T. Smith in a sub-
sequent criminal trial (Leon/Walker County) CM`11-50
APPENDIX V - EXHIBIT "_E" Attorney at Law/ AMH

represented the defendant, at both proceedings.

oRIGINAL [157'_1 ] » copy

. ARGUMENTS AND AUTHORITIE$

 

0 Pri or to the 278th . Criminal Trial 'Proceed~-
the 24th. District Court issued an "Order" for
all Brady, material to be disclosed by the Pro-

Secutl@n (V012P924ll-l3) A_;torneycohen _ ___ _ ,_
is in agreement that said "Order" would be sat-
isfactory to us.,(vol 2 pg. 24 14) Beli' at

Line 15 "No`Problem, Your Honor."

0' FBI Profile'Reports/ were disclosed by the Pro~
secution/State (Leon/Walkerliwaiver of Jury Trial
v(v01-2.B Preeiriai Hearinq Pg. 25 13~25}

01 Attorney¢ Cohen' acknowledges that the-State did'
provide him w/two essential pieces of evidence.

'(Vol 2.C Pre~Trial-Hearing Pg. 9 7~109-

‘ 0 'The_FBI Profile Reports were utilized by Doctor 4
'Gerald Harris, which changed the direction of the
defendant's psychological defense- (vol 2;C Pre¥
vTrial Hearing_Pg. 9 Line 10~16) '

9 In the (Leon/Walker)~CM-ll~SO subsequent
criminal trial proceeding, Gerald E. Harris
Ph.d`BCDA-D Clinical Psychologist upon ass-
essment and evaulation, Defendant/Applicant
Harrisf was diagonsed w/Paranoid Schizophrnia
Type, Episodic w/Interpisode Residual symptoms.
(DSM~IV-TR 295-`30) See: APPENDIX` VII EXHIBIT» "G"

 

['58' ] coPY

ORIGINAL

'ARGUMENTS AND AUTHORITIES

 

'Vol 411 Clinical Psychologist, Gerald E.'Harris Ph.d
April 137 2012 Ref. (Diagnosis of Defendant)

The actual testimony, given by Clinical Psychologist Gerald E. Harris Ph.d
Reportééi?"$` `i§é¢`a`ras _ v61`¢i{`/"vv`aii§62 S.W.3d 225, (Tex.App.Amarillo;
2001)

 

 

ll ll
Petitioner submits, that it is relevant mitigating evidence,for the fact
finders consideration's that defendant Harris' was diagnosed with Paranoid
Schizophrenia, Defendant/Applicant Harris has an issue of expert witnesses

» uncertainty of mental diagnosis. Bigby V. Dretke/ 402 F.3d 551 (2005)

 

at 565/ The Court defined relevant mitigating evidence as "evidence which ten~
ds logically to prove or disprove some fact or circumstance which a fact finder
»could-reasonably deem-to have mitigating value." "...State's [must] allow

sentencers to hear, consider, and give full effect to [alll, relevant mitigating

evidence.

ORIGINAL ` _ '»[jW_] ~ COPY

 

ARGUMENTS AND AUTHORITIES

17+1. Look-

See what you see,-not what someone tells you that you see. What-you
observe is what you observe; Look at things directly, not through any cloud
Mofiprejudicelncurtain of fear or theinterpretationof-anotl=ler'-.~~--~~-~»H

Instead of arguing with others, get them to look. The most flagrant
lies can be punctured, the greatest pretenses can be exposed,_the most intri~
-cate puzzles can resolve, the most remarkable revelations can occur simply by
gently insisting that someone look. '

What they find is usually very obvious when they see it.

Source: The Way To Happiness/-handbook-moral code~/based on common sense.
By, L. Ron Hubbard `

Petitioner, In his own right, on his own w/out.conditions, or gualificat~
ions¢ in regards to conditions, (Is Not an Officer of any Court), regarding
qualifications, (a lay~man of law, at best).

Petitioner submits for the Courts considerations, "Relevant Mitigating
Evidence", which was/is the subsequent Psychiatric Assessment/Evaulation,.

_that diagnosis defendant w/Paranoid Schizophrenia.

As aforementioned Paranoid Schizophrenia, is a severe mental illness.
April 13, 2012 Vol 11 Pg. 131 Line 17~21 (Leon/Walker County)

Petitioner sumits, the Applicantfs 8th. U.S. Const. Amend)s) were violated
[because] the jury was inadequately charged with respect to mitigating evidence.

_ `Penry I/ 109 S.CT. 2934 ( ~ )

 

Standard-of Review

"To Grant relief on a Penry claim, it s/be determined (l) whether the

 

' mitigating evidence has met the '1ow threshold for relevance'" Tennard V. Dretke,

 

-~-~U.S.+~~~,124 S.CT. 2562/ 2570, 159 L.Ed 2d 384 (2004)/ and, if SO/ (2)

1that the evidence was beyond the effective scope of the iury. Madden V.`Collins,

 

18 F.3d 304, 308 (5th Cir. 1994).

 

oRiGINAL ' - [ 60 ] _ coPY

ARGUMENTS AND AUTHORITIES

Petitioner submits, in the present case the proffered evidence was
beyond the "effective reach of the jurors. Whereas the jury was unable to
evaulate [any], of the proffered evidence Refr diagnosis of Paranoid Schizoph-
renia/ as aforementioned at pg. ~137~ a [Competent], psychiatric examlnatlon`
is for the defendant to have the necessary assistance to prepare an effective

defense based on [the defendant's], mental condition. Ake V. Oklahoma,

470 U.S. 68 (1985). The jury was deprived of the entire purpose of thel

psychiatric examination, for determination of the defendant's correct/valid

mental disorder.
Bigby V¢ Dretke, 402 F.3d 551:{2005) -Jurors [must]/ be able to fully
consider defendant's paranoid schizophrenia. l
Eddings V. Oklahoma, 455 U.S;-104,113 "..-the State may not by statue
preclude the sentencer from considering [any]/ mitigating factor, neither maV
the sentencer refuse to consider, as a Fmatter of law", any relevant mitigating

evidence." Id 113-114.

0 Prejudice: The defendant was not afforded
the opportunity for the trier of fact (Jury)
during the course of trial, and at senten-

' cing be given any considerations in regards
to any rational 'reasoned moral response'"
of mitigating factor, which is the subsegu~
ent diagnosed, mental disorder. b

Seei APPENDIX VII' EXHIBIT' "G"

 

v oRIcINAL [ -6-?1-] __ " copy

ARGUMENTS AND AUTHORITIES

 

:Petitioner submits in regards to wrongful process / wrongful process of
lawr-that the issues of fact, and the issues of law are not_inexplicible when
considering the applicable questions_of law, and factl

‘ alton 05 sell T};f._!"i?;g;y;; fly g at ala 'w`/t;;e /.£a`;t`S-`," er in other
words, what actually happened.

’Questions of Lawj The issue of-a case that deal w/what the law means, or-
how the law is applied or s/be applied to the facts of the case.

Fact Vs. lruth

"...it is a legitimately issued court process,_for.the 24th Judicial Dist-
rict Court to "Order"i the Prosecution/State_to'observe the Bradyr the require~
ment to produce Brady, information. '(Vol 2 Pg. 24 : 11-13)

Crim. Dist. Atty. Bell' stating just prior to the Court's order, " I
understand the Brady, requirements and there very specific ". (Vol 2 Pg. 24 : 9-10)'

I will represent to the court I don't know of any exculpatory evidence at
this point. if I run across any in my files or as I prepare for.trial, I will
make it availiable/.(Vol 2 Pg. 24 : 6~8) _"...but I don't want to be ordered un-
der this broad of a deal.‘(Vol 2 Pg. 24 : 8~9) Refl.Pq. -125~

Petitioner submitsh.the Reporter's Record's reflect that a Court order was

issued, Attorney at Law, Cohen' stating at (Vol 2ng.»24 :14) MR. COHEN: "That

_ would be satisfactory to us." MR. BELL: "No problem, Youeronor". (Vol 2 Pg. 24;

1. ' '
: 15) In addition/ it would be an "abuse of discretion", for the 24th District
Court/ failure/not to enforce it's ruling's. In any Event,
The aforementioned sequence of events, at Pg¢»;§?--thru -533~ and the

demonstrative Reporter's Record's_herein [Clearly Reflect], a "Conflict of Int-

 

erest", in regards to the veracityh of this matter.

l. Aquamarine Operators V. Downer, 689 SLW. 2d 472 (Tex.lqn» Houston 14llist)

 

ORIGINAL ' l [162_ ] ' n COPY

 

ARGUMENTS AND AUTHORITIES

"Manufactured Conflict"/

 

Constructive Intent/ A legal principle that actual intent will be presumed
§Whenyan_actwleadingwtpwthe…result.could¢have~been…reasonablely.expected_to_car
use that result.

Petitioner submitsv that the non~disclosure of the Brady, FBI Profile Rep~
'orts, in Jackson County to be withheldz ”».;the prosecution has "manufactured
la conflict", for the FBI Profile Reports to be discovered in a subsequent trial
[out~side-the~record]/ (Vol 2.C Pre-Trial~Hearing Pg¢ 9 : 7`10) lhen for said
Reports to be utilized/ by 'Psychologist Gerald Harris, Ph.d (Vol 2.C Pre~lrial
Hearing Pg. 9 : 10~16) 'an assessment / evaulation, resulting w/diagnosis of
Paranoid Schizophrnia (DSM-IV-TR 295»30)_ APPENDIX VII EXHIBIT "G" Whereas
said diagnosis, is inconsistent w/defendant's mental disorder (DID) Dissociat~
ive Identity Disorder, of the Jackson County criminal trial proceedings.

The applicable law, being Tex. C.C.P Art. 11.073 See: APPENDIX X 8XHIBIT;
"J","K", & "L" which would permit the Applicant/Defendant Harris' to lawfully '
challenge the liunksscience? theory of State's expert witness Christopher Bard-
en Ph.d w/the prejucicial effect of having defense expert witnesses testimony
excluded, regarding (DID) lBattle-of-the Experts". An additional fact, where
Judicial Notice,'is/has been requested that Trial Counsel Cohen"failed toa
introduce any relevant/pertinent information that would show reliability and/or
peer review articles, as demonstrated in WebMd, See:.APPENDIX III `EXHIBIT "0"
where defendant Harris' would have met the factors/criterior of Art. 11.073
`- .(A~) , _Ref. Pg. _124-

Petitioner submits, that a "siqnificant possibility", exist that the conf-

lict was "manfactured", by`the prosecution to "prevent the defendant; from eff~

oRIGINAL ` [16__3 _y] ' copy

.ARGUMENTS AND AUTHORITIES

 

____-ectively having a colorable claim/ for challenging his "oriqinal mental 7
disorder", w/regards to posteconviction appellate relief. ,In other wordsp
Petitioner submits the underlying ulterior motive of this afprementioned
_Hmanufacturedtconflict,,isfa~furtivelattempltoycircumventlthemapplicable_laws
Tex. c.c.p Art. 11.0734
In regards to the applicable law,.Petitioner submits Applicant Harris'
Jqualifies, or meets the-criteria/factors of Subsections (1)(A) and (B)_

Whereas, Ref Pg. §§E§# at_(2) the court makes the findings described by
Subsections (l)(A) and fbi and also finds that, had the scientific evidence
_been presented at trial/ on the preponderance of the evidence the person would
not have been convicted.

Petitioner, is expectant rebuttal/opposition, to the above paragraph,
stating the present case s/be_considered, as`a case by case basis, as said
'law, has just recently became effective, Sept. lst 2013

Petitioner submits, this as a "Novel Issue"/ w/the instant case for con-
siderations, that it is not so much on the preponderance of the evidence that
the person would not be convicted/ Petitioner submits and sets-forth the
position of`the Applicant, as it relates to his mental disorder w/his plea
of not guilty by reason of insanity, w/the holdings of Ake V. Oklahoma/ where
there is'a "significant possibility"y Applicant/Défendant Harris' could/would

`have been civil committed,' In other words> Petitioner is stating Applicant
Harris' s/be allowed to challenge his.Judgement and Sentence on the theory of
'Junk Science' land DID Dissociative Identity Disorder/`w/Insanity Paranoid
Schizophrenia) was never brought to the fact¥finders.(Jury) considerations for
said jury to be able to determine Insanity, on the basis of the subsequent dia-

`OHOSiS~ Petitioner submits the aforementioned as a novel fact situation likely-

to recur in future cases.

oRIGINAL - [-64- ] copy

ARGUMENTS AND AUTHORITIES

 

Petitioner submits that_due~course-of-law, should permit the Applicant
_relief, based upon the events of his criminal trial raising an issue of 'Junk
Science'/ with an original assessment/evaulation the mental disorder of.DID
~Dissociative Identity Disorder, Tex. CiC.P`Art. 11.073

Petitioner submits to ensure fairness and fairplay, in the Interest of
Justice the trial court1 s/take into_consideration, the significant possibil-
ity that this-"conflict", was manafactured for the sole purpose to circumvent
the applicable law.

Iexas Code Of Criminal Procedure-'!CHAPTER;52=;COURT OF INQUIRY Whereas,
Tex. C.C.P Art~SZl&DCourts of Inquiry conducted by district judges sets-forth

such provisions and guidelines/ Art. 52.01 thru 52.09 as applicable.

f » coNcLUsioN
(pRosEcuToRIAL MIscoNDUcT,.ABUsE GF“DTSEEETTDN, UNDER conoR op (sTATE) LAw)

Petitioner submits, the purpose of a Court of Inquiry, would be to dete-

rmine veracity of the Brady/ issues to resolve an apparent conflict of auth~
ority, as demonstrated by and thur the Reporter's Record's herein-

Petitioner submits/ that the possibility may/can exist that the 83rd.
Leg. (S.B. 344) (West 2014) could/should have considered 'junk~science'
theory w/provisions for insanity~ In otherwords whether said;i,Leg. failed to
consider may be a Question of law, when considering the facts of this case.

In any event, Petitioner submits the legal issue in the Interest of Just- _
ice is important to the jurisprudence of Texas.

Also that, ".;..this case may/can develope a substantial body of criticism
and commentary". l

"Live," Evidentiary Hearing Requested See : ExParteDHlliams, 6L)S.W.

2d 803 (1982) Also See: Thompson V.-State, 9 S.W.3d 808 (1999)

 

 

 

 

oRIGINAL ['65'] COPY

CERTIFICATE OF SERVICE

 

*"'"'1, Billy Joe` Ha'rfie,‘N`o. 017_4`0160 certify that I‘Have seat a true end '

correct copy, an~"original” *Applicant's Pro-Se Motion For Leave To File Request

 

 

;To Exceed The Prescribed Page Limits, via U.S. Mail postage pre-paid to the

following parties:

* Abel Acosta; Clerk

Court of Criminal Appeals of Texas
P.0. BOX 12308 `

Capitol Station

Austin, Texas '78711

Applicant3
Billy Joe Harris,- #`01740160
Wynne Unit

* Court of Criminal Appeals of Texas
Abel Acosta, Clerk 1/27/2015

' DATED 0N THIS THE-15, DAY 0F Jenuary, 2015

-'pA'm) oN THIS THE _zl DAY 0F January, 201_5

Ref;lhefon§ph§;sat.u)the(bmd:of(rdmnal
cflkyas,rei£sth§;atunrhnau;/

AW§@JS
4 nd frkznsmk;aoounih§dy,

C. (C.O.C.A. Clk. Acosta'
C. 24th Dist. Clk. Mathis'

C. Applicant Harris'
[Enclosures as Stated]

ORIGINAL y ' _ '

' _ l ,:..-.j6._._ :_;
@IRT.CFEDRV

'Sharon'Mathis,‘Clerk

24th Judicial District Court

v Jackson County Courthouse

115 w. 'Mein St. Rm'. 101

Edna, Texas 77957

*Service/file-mark copy provided
to Court of Criminal Appeals,
Clerk, provided by 24th Dist.Clk.

    

“_\\;"' _ Pro-Se
Billy Jeeiaarrie, %17_40160
Wynne Unit l

810 F.M. 2821

Huntsville, Texas

77349

k Service/by 24th dist.clk

COPY